Case 1:20-cv-03747-NRN Document 103-4 Filed 05/21/21 USDC Colorado Page 1 of 3




                        Exhibit 2
Case 1:20-cv-03747-NRN Document 103-4 Filed 05/21/21 USDC Colorado Page 2 of 3



  From:             Ernie Walker
  To:               Bergsieker, Ryan T.
  Cc:               Lipshutz, Joshua S.; Streit, Craig; Hausknecht, Natalie; gary
  Subject:          Re: O"Rourke v. Dominion Voting Systems - Motion to Join Additional Plaintiffs
  Date:             Friday, April 23, 2021 4:10:10 PM


  [External Email]

  Objection noted.

  Have a good weekend.


  On Fri, Apr 23, 2021, 5:50 PM Bergsieker, Ryan T. <RBergsieker@gibsondunn.com> wrote:
   Ernie:

    Facebook will oppose the motion.

    Best regards,


    Ryan T. Bergsieker

    GIBSON DUNN

    Gibson, Dunn & Crutcher LLP
    1801 California Street, Denver, CO 80202-2642
    Tel +1 303.298.5774 • Fax +1 303.313.2824
    RBergsieker@gibsondunn.com • www.gibsondunn.com


    On Apr 23, 2021, at 3:04 PM, Ernie Walker <ernestjwalker@gmail.com> wrote:

    [External Email]

    Counsel:

    We are providing you with notice that Plaintiffs will be filing a motion to join approximately
    350 new plaintiffs to the current list of plaintiffs. Please advise if you have any objections
    and we will note them with the court.

    Thank you,
    Ernest Walker

    This message may contain confidential and privileged information for the sole use of the
    intended recipient. Any review, disclosure, distribution by others or forwarding without
    express permission is strictly prohibited. If it has been sent to you in error, please reply to
    advise the sender of the error and then immediately delete this message.

    Please see our website at https://www.gibsondunn.com/ for information regarding the firm
    and/or our privacy policy.
Case 1:20-cv-03747-NRN Document 103-4 Filed 05/21/21 USDC Colorado Page 3 of 3
